DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10, in the reply filed on 07-29-2022 is acknowledged.  The traversal is on the ground(s) that “The Examiner, however, has not undertaken the level of analysis required under the unity of invention standard. Indeed, the Examiner must essentially show that under novelty and obviousness standards, any shared special technical features are not novel or non-obvious.”
This is not found persuasive because 
Applicant’s argument is just ignored the detailed reasons of restriction stated in the Restriction Requirement of 06-03-2022:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-10 of Group I, claims 11-14 of Group II and claim 15 of Group III are related as independent and distinct subcombinations; 
The subcombinations are distinct if they are not obvious variants, and if it is shown that at least one special technical feature of subcombinations are separately usable, which is not required by the other subcombination and lack unity between the subcombinations;
In the instant case, the subcombinations claim 11 of Group II and claim 15 of Group III lack the special technical features of obtaining data derived from a model of a three-dimensional object to be fabricated by a three-dimensional printing system; obtaining data to be encoded into the object; determining a location of a set of terminals to be accessed on an outer surface of the object after fabrication; determining a mapping between the data to be encoded and an electrical property to be measured via a conductive coupling to the set of terminals; determining an embedded electrical structure with the electrical property to be fabricated within the outer surface of the object, the embedded electrical structure being determined so as to be conductively coupled to the set of terminals; and generating control data to instruct the fabrication of the object with the set of terminals and the embedded electrical structure, in the subcombination claim 1 of Group I; and since if a prior art having the same limitations of claim 1 of Group I and can be used for rejecting claim 1 of Group I, but cannot be used to reject claim 11 of Group II and claim 15 of Group III, the invention of Group I and inventions of Group II and Group III cannot have the same inventive concept; 
the subcombinations claim 1 of Group I and claim 15 of Group III lack the special technical features of conductively coupling a measurement device to a set of terminals accessible on a surface of the fabricated object; measuring, using the measurement device, an electrical property of an embedded electrical structure within the fabricated object, the embedded electrical structure being generated by the three-dimensional printing system during fabrication; and deriving data encoded within the fabricated object from the measured electrical property, in the subcombination claim 11 of Group II, and since if a prior art having the same limitations of claim 11 of Group II and can be used for rejecting claim 11 of group II, but cannot be used to reject claim 1 of Group I and claim 15 of Group III, the invention of Group II and inventions of Group I and Group III cannot have the same inventive concept; and
the subcombinations claim 1 of Group I and claim 11 of Group II lack the special technical features of a non-transitory machine readable medium comprising instructions which, when loaded into memory and executed by at least one processor, cause the processor to: generate control data for a three-dimensional printing system to fabricate a three-dimensional object, wherein the control data includes: instructions for the three-dimensional printer to generate an electrical structure within an internal volume of the object, and instructions for the three-dimensional printer to generate a conductive pathway that includes the electrical structure and that enables an electrical property to be measured via conductive coupling, wherein the electrical property has a value that is mapped to data associated with the three-dimensional object, in the subcombination claim 15 of Group III; and since if a prior art having the same limitations of claim 15 of Group III and can be used for rejecting claim 15 of group III, but cannot be used to reject claim 1 of Group I and claim 11 of Group II, the invention of Group III and inventions of Group I and Group II cannot have the same inventive concept; 
Therefore, the inventive concept between the Groups lacks unity of invention because the Groups I, II and III do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL. Claims 11-15 are withdrawn from consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinar et al. (US20150201500).
	Re Claim 1, Shinar show and disclose
A method comprising: 
obtaining data ([0033] - [0036]) derived from a model (3D CAD model, [0271]) of a three-dimensional object ((A) to capture an image of a 3D-printed conductive trace during an ongoing 3D-printing session; (B) to compare the captured image to a reference indicating a required width of the 3D-printed conductive trace; (C) based on the comparison, to determine that a width of at least a portion of the 3D-printed conductive trace is smaller than the required width; (D) to trigger a corrective 3D-printing operation to increase the width of said portion of the 3D-printed conductive trace, [0033]; and/or (C) based on the comparison, to determine that a width of at least a portion of the 3D-printed conductive trace is greater than the required width; (D) to trigger a laser ablation module to decrease the width of said portion of the 3D-printed conductive trace, [0034]; and/or (C) based on the comparison, to identify a fracture in the 3D-printed conductive trace; (D) to trigger a corrective 3D-printing operation to 3D-print again, correctly, at least a region comprising said fracture, [0035]; and /or (C) based on the comparison, to determine that the 3D-printed pad is excessively large; (D) to trigger a laser ablation module to decrease the size of said 3D-printed pad, [0036]) to be fabricated by a three-dimensional printing system (Device, system, and method of three-dimensional printing, [Abstract]); 
obtaining data to be encoded into the object (to 3D-print a 3D-printed PCB having a fully-buried 3D-printed Chip-On-Board (COB) component, [0045]; and  to determine that an inter-layer transition, that was planned to be fabricated at a first X-Y location, is to be 3D-printed at a second, different, X-Y location, based on a target overall thickness of an intended 3D-printed PCB;  to determine that an inter-layer via is to be 3D-printed at a particular distance from a ground plan to maintain a pre-defined impedance value of a 3D-printed conductive trace; and to 3D-print the inter-layer via at said particular distance from the ground plan; and to verify that two or more points of a 3D-printed PCB, that are intended to be conductively connected, are indeed conductively connected, [Claims 16-18]); 
determining a location of a set of terminals to be accessed on an outer surface of the object after fabrication (terminal pads on outer surface, fig. 4; determine that an inter-layer transition, that was planned to be fabricated at a first X-Y location, is to be 3D-printed at a second, different, X-Y location, based on a target overall thickness of an intended 3D-printed PCB, [0059]; a "flying probe", able to hover over all the nets (connection points) of the 3D-printed PCB and to check conductivity among points or nets, [0206], 3D-printed pads or "lands", which are elements located typically on the outer surface of the 3D-printed PCB and to which component leads are mechanically and electrically fixed, [0204], and also see [Claims 16-18] above); 
determining a mapping between the data to be encoded and an electrical property (an Impedance-Controlled Via 3D-printing module to 3D-print an inter-layer via as an extension of a 3D-printed conductive trace, [0061]; The resistivity of the conductive layers may be defined based on the requirement of the end-use of the PCB, for example, to achieve desired properties with regard to current consumption, loss and speed of propagation, [0140]) to be measured via a conductive coupling to the set of terminals (conductive terminal pads, fig. 4; and a "flying probe", having two or four heads, able to hover over all the nets (connection points) of the 3D-printed PCB and to check conductivity among points or nets that should be inter-connected, [0206]; and [Claims 16-18]); 
determining an embedded electrical structure (measure with sufficient accuracy the line width that is actually being 3D-printed, [0202]) with the electrical property to be fabricated within the outer surface of the object (a "flying probe", able to hover over all the nets (connection points) of the 3D-printed PCB and to check conductivity among points or nets, [0206], 3D-printed pads or "lands", which are elements located typically on the outer surface of the 3D-printed PCB and to which component leads are mechanically and electrically fixed, [0204], and also see [Claims 16-18] above), the embedded electrical structure being determined so as to be conductively coupled to the set of terminals  perform conductivity testing to verify that all points on the 3D-printed PCB, that were intended to be inter-connected, are indeed inter-connected, [0205]; a "flying probe", able to hover over all the nets (connection points) of the 3D-printed PCB and to check conductivity among points or nets, [0206], 3D-printed pads or "lands", which are elements located typically on the outer surface of the 3D-printed PCB and to which component leads are mechanically and electrically fixed, [0204], including conductivity of embedded electrical structure of vias in Z axis, [0158-0160]); and 
generating control data (by a 3D-controller, [0208]) to instruct the fabrication of the object with the set of terminals and the embedded electrical structure (fig. 4; to create 3D objects under computer control, [0252]; each nozzle may have an orifice or aperture having a modifiable diameter or a modifiable cross-section, which may be selectively or controllably modified or increased or decreased, [0255]; the laser and may be controlled to create a desired three-dimensional structure, [0257]; trace width limitation on control impedance signals versus overall board thickness or value of embedded components, [0229]; the spray may be controlled and shaped precisely by entraining the slow-moving spray in an ancillary air stream, [0267]; a processor to control operations of the first and second 3D-printing heads based on a computer-aided design (CAD) scheme describing a multi-layer printed circuit board (PCB) intended for 3D-printing, [Claim 1]).
Re Claim 2, Shinar show and disclose
The method of claim 1, wherein determining an embedded electrical structure comprises: determining a level of a conductive dopant to use in portions of the object corresponding to the embedded electrical structure (the first 3D-printing head is to discharge epoxy impregnated with highly-conductive metallic nano-particles; or to discharge resin impregnated with highly-conductive metallic nano-particles; the first 3D-printing head and the second 3D-printing head are implemented as a unified 3D-printing head able to discharge, alternately, the conductive 3D-printing material and the insulating 3D-printing material. In some embodiments, the unified 3D-printing head is automatically cleaned between 3D-printing of insulating material and 3D-printing of conductive material; the first 3D-printing head that is able to discharge the conductive 3D-printing material is associated with at least first and second 3D-printing nozzles. The first 3D-printing nozzle is to discharge the conductive 3D-printing material through a first nozzle aperture having a first diameter. The second 3D-printing nozzle is to discharge the conductive 3D-printing material through a second nozzle aperture having a second, different, diameter. In some embodiments, the device comprises: an on-the-fly switching module to selectively activate, during a 3D-printing process, one of the first and second 3D-printing nozzles, [0008 – [0010]; to provide 3D-printing material(s) in liquid form at a pre-defined viscosity level, or at varying viscosity levels to achieve particular implementation goals, [0137]; powder(s) of material to be deposited (e.g., Silver powder or other electrically conductive powder or metal powder) may optionally be mixed with a polymer binder and/or an organic solvent, thereby forming an ink or paste; [0258]).
Re Claim 3, Shinar show and disclose
The method of claim 1, wherein determining an embedded electrical structure comprises: determining a configuration of one or more structures from a set of capacitive structures, inductive structures and resistive structures for the embedded electrical structure (to 3D-print a functional electrical component, [Claim 1]).
Re Claim 4, Shinar show and disclose
The method of claim 3, wherein determining a configuration of one or more structures comprises: randomly generating a configuration of the one or more structures such that the embedded electrical structure has the electrical property (to 3D-print a functional (passive and/or active) electrical component, a functional resistor, a functional capacitor, a functional electromagnetic waveguide, a functional optical waveguide, a functional antenna or protruding antenna or horn antenna, a functional heat sink, a functional coaxial element or coaxial cable or coaxial mesh, or the like, [0006]).
Re Claim 5, Shinar show and disclose
The method of claim 1, wherein determining an embedded electrical structure comprises: determining a length of a conductive path between the set of terminals (distance of a conductive path between the terminal pads in different layers, fig. 4).
Re Claim 6, Shinar show and disclose
The method of claim 1, wherein determining an embedded electrical structure comprises: determining a shape of a conductive path between the set of terminals (shape of a conductive path between the terminal pads in different layers, fig. 4).
Re Claim 7, Shinar show and disclose
The method of claim 1, comprising: fabricating the object by: forming layers of build material (fig. 4); selectively applying functional agents to the layers of build material (the first 3D-printing head and the second 3D-printing head are implemented as a unified 3D-printing head able to discharge, alternately, the conductive 3D-printing material and the insulating 3D-printing material. In some embodiments, the unified 3D-printing head is automatically cleaned between 3D-printing of insulating material and 3D-printing of conductive material, [0009]); and selectively solidifying the layers of build material in accordance with the application of the functional agents (The deposited or discharged 3D-printing material(s) may harden or cure or solidify, immediately or shortly after their discharge, or subsequently; for example, due to a natural process (e.g., the material hardening over time), and/or due to one or more curing or hardening processes initiated by 3D printer, and may provide heating and/or cooling to the discharged 3D-printing material(s) and/or to the 3D-printed object being printed, or may otherwise facilitate or hasten the curing or hardening or solidifying thereof (e.g., by illuminating an ultraviolet light at a particular wave-length); and 3D-printer may discharge a first 3D-printing material which does not necessarily harden immediately, or does not necessarily solidify immediately; and may then discharge a second 3D-printing material  which does not necessarily harden immediately, or does not necessarily solidify immediately; such that the contact or touching between these first and second 3D-printing materials, may cause both of them to harden or solidify (e.g., due to bonding or binding, or chemical reaction or chemical bonding or chemical binding or fusion), [0095] – [0096]), wherein the functional agents are applied to generate conductive portions of the embedded electrical structure (The 3D printer 100 may utilize conductive 3D-printing material(s), for example, conductive ink, or epoxy, or resin, which may optionally be impregnated or mixed with metals (e.g., silver, gold, copper, and/or other suitable metal(s) or combinations thereof) or with one or more other particular materials, such as, silver particles, nickel, graphite, graphene, highly-conductive metallic particles, highly-conductive metallic micro-particles, highly-conductive metallic nano-particles, [0140]).
Re Claim 8, Shinar show and disclose
The method of claim 1, wherein determining a location of a set of terminals comprises: locating the set of terminals below a layer of the object that is to be removed during post processing (The interaction of the laser with the substrate may trigger material modification (e.g., sintering or melting) or material removal (e.g., ablation); or may enable laser micro-machining which allows generation of trenches or pockets where components may be embedded inside the substrate, [0258]; The term "subtractive", as in "subtractive step" or "subtractive process", as used herein, may include a step or process of selective removal of material from a bulk article or from a raw aggregate of materials (e.g., from bonded particulate matter), in order to form an article of a desired shape or structure, [0286]; and if there is a concern that a filled via might be susceptible to mechanical pressure due to temperature stress. A hollow via may be 3D-printed similarly to a filled via, except that optionally, in the center of the 3D-printed via, a temporary support material may be 3D-printed; and subsequently, or after the completion of 3D-printing of the PCB, such 3D-printed support material may be removed (e.g., washed away, pulled away, pushed away, vented away, sucked away via suction, blown away with an air push, or the like), [0171]). 
Re Claim 9, Shinar show and disclose
The method of claim 1, wherein determining a location of a set of terminals comprises: identifying at least two areas on a surface of the object for placement of a predefined terminal design (surface areas of terminal pads, fig. 4); and wherein determining an embedded electrical structure comprises: identifying a volume of the object in which to fabricate one or more structures defined in a library of electrical structures; and determining a configuration of the one or more structures within the volume that has the electrical property (comprises a 3D-printed inter-layer transition of trace between layers while maintaining trace width and trace thickness, [0024]; a 3D-printed electrically-conductive material, wherein the filled via 3D-printing module is to fill at least 85 or 90 or 95 or 98 or 99 percent of a volume of said structure, using 3D-printing, with a 3D-printed material, [0017]; and a 3D-printed inter-layer transition of trace between layers while maintaining trace width and trace thickness, [0024]; and to compare the captured image to a reference indicating a required width of the 3D-printed conductive trace; (C) based on the comparison, to determine that a width of at least a portion of the 3D-printed conductive trace is smaller than the required width; (D) to trigger a corrective 3D-printing operation to increase the width of said portion of the 3D-printed conductive trace, [0033]; and/or (C) based on the comparison, to determine that a width of at least a portion of the 3D-printed conductive trace is greater than the required width; (D) to trigger a laser ablation module to decrease the width of said portion of the 3D-printed conductive trace, [0034]; and an on-the-fly trace width/thickness modifier to modify, during a 3D-printing process of a conductive trace, at least one of: a width of the conductive trace being 3D-printed, and a thickness of the conductive trace being 3D-printed; wherein the on-the-fly trace width/thickness modifier is to perform modification of the width and/or thickness of the conductive trace while maintaining a fixed current-carrying capacity of said conductive trace, [0048]; and a compensating module to compensate for non-parallelism of the first and second 3D-printed conductive layers by modifying a thickness of a 3D-printed dielectric material between said first and second 3D-printed conductive layers. In some embodiments, the compensating module is to modify a width of a 3D-printed trace in order to maintain a constant impedance of the 3D-printed conductive trace in regions having different thickness of the 3D-printed dielectric material, [0053]; and enabling to modify the trace dimensions as needed while compensating the distance to the dedicated power to maintain constant impedance along the trace, [0180]; and provide 3D-printing of PCB that allows adaptive trace dimension while maintaining constant current-carrying capacity; by utilizing an on-the-fly trace thickness/trace width modifier  able to modify, in real time and while 3D-printing of a trace, the width and/or the thickness of the conductive material being 3D-printed while maintaining constant current-carrying capacity, [0209]). 
Re Claim 10, Shinar show and disclose
The method of claim 1, comprising: determining a range of data values for identifying a set of objects (to determine that an inter-layer via is to be 3D-printed at a particular distance from a ground plan to maintain a pre-defined impedance value of a 3D-printed conductive trace, [0063]; and a wider range of electrical properties may be reach with regard to such 3D-printed electrical components, [0114]; and the conducting materials being used for 3D-printing of PCB or electronic component(s), may be or may comprise highly-conductive material(s), or epoxy or resin or ink impregnated with highly-conductive metallic nano-particles or with highly-conductive nano-particles; which may have electrical resistivity in the range of 1.52 to 10 .mu..OMEGA.cm, in order to allow loss that is similar to the loss using copper traces, [0189]; adhesion to conductive material, to achieve a peel strength of approximately 0.8 to 2 N/mm; having relative permittivity or dielectric constant (DK) of approximately 2.2 to 12; having Dissipation Factor of approximately 0.0018 to 0.04; having Coefficient of Thermal Expansion of approximately 8 to 18 ppm per Celsius degree; having Volume Resistivity or electrical resistivity of 0.5.times.10.sup.6 M.OMEGA./cm;  having Surface Resistivity in the range of 0.5.times.10.sup.6 M.OMEGA. to 2.times.10.sup.6 M.OMEGA.; having thermal conductivity of approximately 0.25 to 7 Watt per meter kelvin, [0219]); defining a set of embedded electrical structure designs (a functional PCB having an embedded or integrated electric component, both of them 3D-printed in a unified 3D-printing process, [Abstract]; an inter-layer via is to be 3D-printed, [0063]; and an inner conductor [0121]); and defining a parametric model that maps the range of data values to the set of embedded electrical structure designs (to determine that an inter-layer via is to be 3D-printed at a particular distance from a ground plan to maintain a pre-defined impedance value of a 3D-printed conductive trace, [0063]; and a wider range of electrical properties may be reach with regard to such 3D-printed electrical components, [0114]; and the conducting materials being used for 3D-printing of PCB or electronic component(s), may be or may comprise highly-conductive material(s), or epoxy or resin or ink impregnated with highly-conductive metallic nano-particles or with highly-conductive nano-particles; which may have electrical resistivity in the range of 1.52 to 10 .mu..OMEGA.cm, in order to allow loss that is similar to the loss using copper traces, [0189]; adhesion to conductive material, to achieve a peel strength of approximately 0.8 to 2 N/mm; having relative permittivity or dielectric constant (DK) of approximately 2.2 to 12; having Dissipation Factor of approximately 0.0018 to 0.04; having Coefficient of Thermal Expansion of approximately 8 to 18 ppm per Celsius degree; having Volume Resistivity or electrical resistivity of 0.5.times.10.sup.6 M.OMEGA./cm;  having Surface Resistivity in the range of 0.5.times.10.sup.6 M.OMEGA. to 2.times.10.sup.6 M.OMEGA.;  having thermal conductivity of approximately 0.25 to 7 Watt per meter kelvin, [0219]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210190542-A1 US-20210047532-A1 US-20160027557-A1 US-20110118655-A1 US-20100326843-A1 US-20100331771-A1 US-20100025088-A1 US-20080136861-A1 US-20070080775-A1 US-20060289842-A1 US-20220063189-A1 US-20220009124-A1 US-20180298215-A1 US-20150331402-A1 US-20100057237-A1 US-6014652-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848